DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Mah on April 7, 2021.
The application has been amended as follows: 
In the claims:
In claim 4 at line 4, please replace the recitation “of oxygen” with the recitation    --of the oxygen--.
In claim 7 at line 5, please replace the recitation “provided, an” with the recitation --provided an--.
In claim 7 at line 6, please replace the recitation “cell that” with the recitation       --cell, that--.
In claim 10 at line 5, please replace the recitation “on parts” with the recitation     --on the parts--.
In claim 12 at line 3, please replace the recitation “eliminates oxygen” with the recitation --eliminates the oxygen--.
In claim 14 at line 5, please replace the recitation “provided, an” with the recitation --provided an--.
In claim 14 at line 6, please replace the recitation “cell that” with the recitation     --cell, that--.
In claim 15 at line 5, please replace the recitation “provided, an” with the recitation --provided an--.
In claim 15 at line 6, please replace the recitation “cell that” with the recitation     --cell, that--.
In claim 17 at line 3, please replace the recitation “electrodes, among” with the recitation --electrodes among--.
In claim 17 at line 5, please replace the recitation “on parts” with the recitation     --on the parts--.
In claim 18 at line 3, please replace the recitation “electrodes, among” with the recitation --electrodes among--.
In claim 18 at line 5, please replace the recitation “on parts” with the recitation     --on the parts--.
In claim 22 at line 4, please replace the recitation “of oxygen” with the recitation  --of the oxygen--.
In claim 25 at line 5, please replace the recitation “providing, an” with the recitation --providing an--.
In claim 25 at line 6, please replace the recitation “cell that” with the recitation     --cell, that--.
In claim 28 at line 5, please replace the recitation “on parts” with the recitation     --on the parts--.
Reasons for Allowance
Claims 1 and 4-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of the apparatus and method for removing oxygen occluded in a sensor electrode of a gas concentration detection apparatus before detection of a concentration of a specific gas of independent claims 1 and 21, with particular attention to the limitations:
“a pump cell controller programmed to: apply, for a predetermined time, an elimination voltage only to the pump cell at a start-up point of the gas concentration detection apparatus before detection of the concentration of the specific gas to thereby decompose substances including water in the measuring gas chamber to generate a reduced gas” in combination with “apply a regular voltage to the pump cell after applying the elimination voltage to the pump cell to thereby adjust an oxygen concentration in the measuring gas of the measuring gas chamber” in combination with “the elimination voltage being set to be higher than the regular voltage that is applied to the pump cell for detection of the oxygen concentration” in combination with the other limitations of independent claim 1; and
“applying, for a predetermined time, an elimination voltage only to the pump cell at a start-up point of the gas concentration detection apparatus before detection of the concentration of the specific gas to thereby decompose substances including water in the measuring gas chamber to generate a reduced gas” in combination with “applying a regular voltage to the pump cell after applying the elimination voltage to the pump cell to thereby adjust an oxygen 
The closest prior art of record is considered to be Nakasone et al. (US 2015/0034484 A1) and Imamura et al. (JP 2001141696 A) (provided in Applicant’s IDS filed on May 30, 2017) (references herein made with respect to English Machine Translation).
Upon further consideration in light of the arguments filed in the January 26, 2021 amendment, the claims as amended have been found to overcome the previous rejections because although Nakasone teaches applying a pump voltage Vp0 to the main pumping cell 21 before measurement of the concentration of a measurement gas to decompose water vapor to generate hydrogen and oxygen (Fig. 1, para. [0053]-[0056], [0072]), Nakasone fails to teach applying the elimination voltage for a predetermined time, applying a regular voltage to the pump cell after applying the elimination voltage, and wherein the elimination voltage is higher than the regular voltage. Therefore, Nakasone fails to teach “a pump cell controller programmed to: apply, for a predetermined time, an elimination voltage only to the pump cell at a start-up point of the gas concentration detection apparatus before detection of the concentration of the specific gas to thereby decompose substances including water in the measuring gas chamber to generate a reduced gas,” “apply a regular voltage to the pump cell after applying the elimination voltage to the pump cell to thereby adjust an oxygen concentration in the measuring gas of the measuring gas chamber,” and “the elimination voltage being set to be higher than the regular voltage that is applied to the pump cell for detection of the oxygen concentration” in combination with the other limitations of independent claim 1, and fails to teach “applying, for a predetermined time, an 
Upon further consideration in light of the arguments filed in the January 26, 2021 amendment, the claims as amended have been found to overcome the previous rejections because although Imamura teaches applying a high second control voltage V2 before applying a lower normal control voltage V1 (Fig. 7B, para. [0034]), these voltages are applied to the sensor cell instead of the pump cell. Therefore, Imamura fails to teach “a pump cell controller programmed to: apply, for a predetermined time, an elimination voltage only to the pump cell at a start-up point of the gas concentration detection apparatus before detection of the concentration of the specific gas to thereby decompose substances including water in the measuring gas chamber to generate a reduced gas,” “apply a regular voltage to the pump cell after applying the elimination voltage to the pump cell to thereby adjust an oxygen concentration in the measuring gas of the measuring gas chamber,” and “the elimination voltage being set to be higher than the regular voltage that is applied to the pump cell for detection of the oxygen concentration” in combination with the other limitations of independent claim 1, and fails to teach “applying, for a predetermined time, an elimination voltage only to the pump cell at a start-up point of the gas concentration detection apparatus before detection of the concentration of the specific gas to 
The claims are therefore considered to be patentably distinguished from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794